Citation Nr: 9902299	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, with radiculopathy of the left lower extremity, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1992.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In February 1998, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
returned to the Board in October 1998.  


FINDINGS OF FACT

1.  The veteran suffers from residuals of trauma to the neck 
related to an inservice injury.  

2.  The veteran does not suffer from a chronic bilateral 
shoulder disability related to his military service or any 
injury suffered therein.  

3.  The veteran has failed, without good cause shown, to 
report for VA examinations scheduled in connection with his 
claim of entitlement to an increased evaluation for 
lumbosacral strain, with radiculopathy of the left lower 
extremity, currently evaluated as 10 percent disabling.  



CONCLUSIONS OF LAW

1.  Residuals of trauma to the neck were incurred during the 
veterans period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  Bilateral shoulder disability was not incurred in or 
aggravated by the veterans period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).

3.  Because the veteran failed, without good cause, to report 
for an examination which was necessary to evaluate the 
disability of lumbosacral strain, with radiculopathy of the 
left lower extremity, his claim for entitlement to an 
increased evaluation must be denied.  38 C.F.R. § 3.655(a)(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

At the outset, the Board finds that under the particular 
circumstances of this case, the veterans service connection 
claims should be considered well-grounded.  38 U.S.C.A. 
§ 5107(a).  There is clear medical evidence of the claimed 
injuries during service (and the Board notes that service 
connection has already been established for lumbosacral 
strain as a result of the inservice motor vehicle accident).  
Given the nature of the inservice medical records and the 
post-service medical records, together with the veterans 
sworn testimony, the Board believes the veterans claims to 
be plausible.  

The Board also finds that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
directed in its February 1998 remand that additional 
development be undertaken, including special VA examination 
to clarify what appears to be rather complex medical 
questions associated with the veterans claims.  
Unfortunately, the veteran did not report for the scheduled 
examinations and good cause has not been shown for his 
failure in this regard.  By regulation, when a claimant fails 
to report for an examination scheduled in connection with an 
original compensation claim, the claim shall be based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the 
Board proceeds with a review of the merits of the veterans 
service connection claims based on the record.  

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In the veterans case, his service medical records disclose 
that in February 1991 he was injured in a motor vehicle 
accident.  At that time he complained of back, neck, and 
bilateral shoulder pain, and the initial assessment was back, 
neck, and shoulder injuries in a motor vehicle accident.  In 
an examination for a medical board in December 1991, the 
veteran complained that his toes went to sleep when he 
walked.  A physical evaluation board found the veteran unfit 
for further service by reason of lumbosacral sprain and 
strain secondary to a motor vehicle accident, and he was 
separated from service in April 1992.  

At a VA orthopedic examination in February 1993, the 
diagnosis was back pain, post motor vehicle accident, cannot 
rule out L5 S1 nerve root entrapment causing complaints of 
intermittent toe numbness and lateral thigh pain.  At a VA 
neck examination in February 1993, the diagnosis was 
intermittent neck pain, post motor vehicle accident, with 
spasm.  At a VA joints examination in February 1993, the 
examiner reported that the veteran denied any shoulder 
disability.  On examination, there was no swelling or 
deformity of the shoulders, and range of motion of both 
shoulders was full.  The diagnosis was normal shoulders.  A 
VA examination in July 1994 revealed pain and muscle spasms 
in the cervical spine area and strain and spasms of the 
muscles in the scapular area.  

Based on the available evidence, the Board believes that a 
reasonable doubt has been raised regarding the veterans 
claim regarding the inservice injury to the neck.  The 
service medical records show that the veteran developed neck 
pain and low back pain (as well as upper thoracic pain) 
immediately after the accident.  The complaints of low back 
pain clearly continued during service and what was diagnosed 
as lumbosacral strain eventually led to the veterans 
discharge from service.  While it appears that the neck 
complaints were not as persistent, the Board does note that 
complaints related to the neck area were documented on 
several occasions in March 1991 and again in November 1991.  
Moreover, VA examination in February 1993 resulted in a 
diagnosis of intermittent neck pain with spasm.  Further VA 
examination in July 1994 showed cervical spine flexion 
limited by pain and spasm and resulted in a pertinent 
diagnosis of history of neck injury due to car accident with 
neck strain with muscle spasms, pain on range of motion 
causing limitation.  While the exact medical nature of the 
veterans neck symptomatology has not been determined, the 
Board believes that there is a state of equipoise of the 
positive evidence with the negative evidence so as to provide 
a basis for establishing service connection for residuals of 
trauma to the neck.  38 U.S.C.A. § 5107(b).  

However, with regard to the claimed bilateral shoulder 
disability, the preponderance of the evidence is against a 
finding of service connection.  It appears that 
symptomatology related to the shoulders resolved after the 
February 1991 accident as shown by minimal pertinent 
treatment records after that time and the medical diagnosis 
of normal shoulder on VA examination in February 1993.  While 
the Board recognizes that VA examination in July 1994 did 
show spasms and muscle strain in the scapular area, after 
reading the clinical findings, the Board believes that the 
reference to pain and spasm in the scapular area was 
essentially made in connection with reporting the residuals 
of the neck trauma (which is being service-connected by this 
determination).  Unfortunately, the veteran did not report 
for the scheduled VA examination to allow for any 
clarification of this matter.  In sum, the Board is unable to 
find a basis for establishing service connection for 
bilateral shoulder disability.  

II.  Increased Rating Claim

In the remand portion of the February 1998 decision, the 
Board found that the veteran should undergo a neurological 
examination to determine whether any neurological symptoms 
were associated with residuals of an injury to his low back 
in service in February 1991.  The examination was scheduled 
for May 1998.  The veteran was notified by a VA Medical 
Center to report for the examination, but he failed to do so.  
He did not state a reason to the Medical Center or to the RO 
as to why he failed to report, and he did not request that 
the examination be rescheduled.  

Applicable regulations provide that, when a claimant, without 
good cause, fails to report for a VA examination which is 
necessary to establish entitlement to a benefit, a claim for 
an increased disability evaluation shall be denied.  
38 C.F.R. § 3.655(a)(b).  The RO notified the veteran of this 
regulation in a supplemental statement of the case which was 
furnished to him in July 1998, but not explanation or request 
for a rescheduled examination has been received.

As the veteran failed to report for a necessary VA 
examination, his claim for an increased rating for 
lumbosacral strain, with radiculopathy of the left lower 
extremity, will be denied, in accordance with the cited 
regulation.  



ORDER

Entitlement to service connection for residuals of trauma to 
the neck is warranted.  To this extent, the appeal is 
granted.   

Entitlement to service connection for bilateral shoulder 
disability is not warranted.  Entitlement to an increased 
evaluation for lumbosacral strain, with radiculopathy of the 
left lower extremity, currently rated as 10 percent 
disabling, has not been established.  To this extent, the 
appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597






	



- 2 -


